Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims filed on 11/09/2019 are acknowledged.
According to the Amendments to the claims, Claims 1, 7, 11 and 16 has /have been amended, Claims 8-10 and 17-19 has /have been cancelled previously.  Accordingly, Claims 1-7, 11-16 and 20-27 are pending in the application.  An action on the merits for Claims 1-7, 11-16 and 20-27 are as follow.  The previous Claim Objections and 112 (b) Claim Rejections are withdrawn in light of applicant's amendment to the claims with no new matter added.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or 

Claim 1 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Albrech et al. (US 2013/0075380 A1).
Regarding Independent Claim 1, Albrech et al. disclose a system comprising: welding equipment (a power supply 66 and wire feeder 68, Fig 4, [0021]) configured to provide power during welding operations;
weld monitoring equipment (monitoring components- wired or wireless sensors and part reader 102, Fig 4, [0027]) configured to obtain monitoring information relating to said welding operations in real-time (for detecting gas flow, actual WFS, tool activity (e.g. grinders), and presence (e.g. light curtains, proximity sensors, presence sensing mats); for monitoring, storing, and even for receipt of appropriate weld process and weld settings information, [0027]), wherein:
said weld monitoring equipment (wired or wireless sensors and 102) is separate from said welding equipment 66 and 68 (Fig 4);
said weld monitoring equipment (wired or wireless sensors and 102) is deployed where said welding operations are being performed (appropriate weld process and weld settings information, [0027]); and
an interface device (welding mask or helmet 104, Fig 4, [0027]) comprising one or more circuits (communications circuitry 96- transmission to and receipt of information from the cloud, Fig 4, [0027]), said interface device configured to be, or is integrated into an article of clothing or equipment to be, worn by a user during welding operations, wherein said one or more circuits are configured to:

concurrently setup a second wireless connection with said weld monitoring equipment (104 is wireless connected with weld monitoring equipment- wireless sensors and 102 through the cloud 18 and a data relay component 98. Note: since 102 communicate data with cloud-based (18) resources and 104 also use communications circuitry 96- transmission to and receipt of information from the cloud 18, Figs 1 and 4, [0013, 0026, 0027]); and
interface with both of said welding equipment (66 and 68), over said first wireless connection, and said weld monitoring equipment (wired or wireless sensors and 102), over said second wireless connection during said welding operations (see Fig 4).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, 11-16 and 20-27 are rejected under 35 U.S.C. 103 as being unpatentable over Albrech et al. (US 2013/0075380 A1) in view of Becker et al. (US 2013/0291271 A1).
Regarding Claims 2-7 and 21-23, Albrech teaches the invention as claimed and as discussed above; except Claim 2, wherein said one or more circuits are configured to receive user input, said user input relating to interfacing with said welding equipment or said weld monitoring equipment during said welding operations; Claim 3 wherein said one or more circuits are configured to: determine to which of said welding equipment and said weld monitoring equipment said user input is directed; and communicate to said determined one of said welding equipment and said weld monitoring equipment, over a respective one of said first wireless connection and said second wireless connection, one or more messages corresponding to said user input; Claim 4 wherein said one or more circuits are configured to generate said one or more corresponding messages based on said user input and said respective one of said first wireless connection and said second wireless connection; Claim 5 wherein: said interface device comprises a user interface component configured for generating said Claim 6 wherein said user interface component comprises one or more physical or virtual elements for providing particular input by physical action applied by said user to the elements; Claim 7 wherein said user interface component comprises at least one multi-function input element configured for adaptively obtaining different user input based on whether a message is being sent to said welding equipment or said weld monitoring equipment; Claim 21 wherein said one or more circuits are configured to configure said interface device into one or more of a first mode of operation for interfacing with said welding equipment, and a second mode of operation for interfacing with said weld monitoring equipment; Claim 22 wherein said one or more circuits are configured to communicate with said welding equipment over said first wireless connection when said interface device is configured into said first mode of operation; and Claim 23 wherein said one or more circuits are configured to communicate with said weld monitoring equipment over said second wireless connection when said interface device is configured into said second mode of operation.
Becker et al. teach Claim 2, wherein one or more circuits are configured to receive user input (through circuits of user interface 50 on a helmet 20 with arc detection system 31, Figs 2-3, [0016, 0044]), said user input relating to interfacing with said welding equipment or said weld monitoring equipment during said welding operations (with manual adjustment inputs 32, Fig 3, [0022]); Claim 3 wherein said one or more circuits are configured to: determine to which of said welding equipment and Claim 4 wherein said one or more circuits (circuits of user interface 50 on a helmet 20 with arc detection system 31, Figs 2-3, [0016, 0044]) are configured to generate said one or more corresponding messages based on said user input (provides a signal in response to the input of the operator 18 through the user interface 50, [0022]) and said respective one of said first wireless connection  (welding equipment 66 and 68 through 64, 72, and the cloud 18, Figs 1-4, [0013, 0026, 0027]; taught by Albrech) and said second wireless connection (concurrently wired or wireless sensors and 102 through 104, 96 and the cloud 18 and a data relay component 98, Figs 1 and 4, [0013, 0026, 0027]; taught by Albrech) ; Claim 5 wherein: said interface device 20 comprises a user interface component (see the interface components on Figs 2-3) configured for generating said user input (manual adjustment inputs 32 on user interface 50, Fig 3, [0022]) based on interactions by said user with said user interface component; and said one or more circuits are configured to receive and process said user input based on interactions by said user with said user interface component of said interface device (through the control circuit 30, Fig 3, [0020]); Claim 6 wherein said user interface component comprises one or more physical or virtual elements (manual inputs 32 may include knobs, sensors, buttons…, Fig3, [0022]) for providing particular input by physical action applied by said user to the elements; Claim 7 wherein said user  Claim 21 wherein said one or more circuits are configured to configure said interface device (through the control circuit 30 and display 44, lens assembly 24, etc., Fig 3, [0020]) into one or more of a first mode of operation for interfacing with said welding related equipment (a first mode of operation with a power supply 66 and wire feeder 68, Fig 2, [0021]; taught by Albrech), and a second mode of operation for interfacing with said weld monitoring equipment (monitoring components- wired or wireless sensors and part reader 102, Fig 4, [0027]; taught by Albrech); Claim 22 wherein said one or more circuits are configured to communicate (use the wireless communication device 46 to transmit data to the remote device, [0043]) with said welding equipment (a power supply 66 and wire feeder 68, Fig 2, [0021]; taught by Albrech) over said first wireless connection (welding equipment 66 and 68 through 64, 72, and the cloud 18, Figs 1-4, [0013, 0026, 0027]; taught by Albrech) when said interface device (welding mask or helmet 104, Fig 4, [0027]; taught by Albrech) is configured into said first mode of operation; Claim 23 wherein said one or more circuits are configured to communicate (use the wireless communication device 46 to transmit data to the remote device, [0043]) with said weld monitoring equipment (monitoring components- wired or wireless sensors and part reader 102, Fig 4, [0027]; taught by Albrech) over said second wireless connection (wired or wireless sensors and 102 through 104, 96 and the cloud 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Albrech with Becker’s further teaching of the recited limitations under Claims 2-7 and 21-23 because Becker teaches, in Para. [0005], of providing a welding helmet includes an arc detection system configured to detect one or more welding arcs that occur during one or more welding operations; also includes control circuitry configured to count a number of the one or more welding arcs detected by the arc detection system.

Regarding Independent Claim 11, Albrech et al. disclose an interfacing arrangement for use during welding operations comprising:
an interface device (welding mask or helmet 104, Fig 4, [0027]) that is configured to be, or is integrated into an article of clothing or equipment to be, worn by a user during said welding operations, said interface device comprising:
communication circuitry (communications circuitry 96, Fig 4, [0027]) configured to setup and use wireless connections based on one on more wireless interfaces (through the cloud 18 and a data relay component 98, Figs 1 and 4, [0013, 0026, 0027]), and
a user interface circuitry (welding mask or helmet 104 with communications circuitry 96, Fig 4, [0027]),
processing circuitry (control circuitry/processor 88, [0026]) configured to manage, control, and support operations of said interface device 104 (Fig 4); 

setup a first wireless connection with welding equipment (104 is wireless connected with welding equipment 66 and 68 through welding station 64, network 72, and the cloud 18, Figs 1-4, [0013, 0026, 0027]) that provides power during welding operations;
concurrently setup a second wireless connection with weld monitoring equipment (104 is wireless connected with weld monitoring equipment- wireless sensors and 102 through the cloud 18 and a data relay component 98. Note: since 102 communicate data with cloud-based (18) resources and 104 also use communications circuitry 96- transmission to and receipt of information from the cloud 18, Figs 1 and 4, [0013, 0026, 0027]) that monitors welding operations in real-time (for detecting gas flow, actual WFS, tool activity, e.g. grinders, and presence, e.g. light curtains, proximity sensors, presence sensing mats; for monitoring, storing, and even for receipt of appropriate weld process and weld settings information, [0027]), wherein said weld monitoring equipment (wired or wireless sensors and 102) is deployed where said welding operations are being performed (appropriate weld process and weld settings information, [0027]); 
Albrech et al. disclose the invention substantially as claimed, but is silent regarding said interface device comprising: a user interface circuitry configured to receive and process user input; and during said welding operations: communicate with said weld monitoring equipment, via said second wireless connection, to obtain from said weld monitoring equipment, via said second wireless connection, real-time monitoring information relating to said welding operations; and communicate with said 
Becker et al. teach an interface device (a lens assembly 24, control circuitry 30, arc detection system 31 and display 44 etc., Figs 1-3, [0020, 0022 and 0040]) comprising: a user interface circuitry (a user interface 50, Fig 3, [0044]) configured to receive and processes user input; and during said welding operations: communicate with weld monitoring equipment (various inputs may be monitored by the control circuitry 30, [0044]), via wireless connection (use the wireless communication device 46 to transmit welding arc 26 data, [0043], use the wireless communication device 46 to transmit data to the remote device, [0043]), to obtain from said weld monitoring equipment, via said wireless connection, real-time monitoring information relating to said welding operations (the display 44 may be display the lens assembly 24 settings or any other type of information, [0040]); and communicate with welding equipment, via first wireless connection (taught by Albrech already), to control based on said user input, functions of said welding equipment (use the wireless communication device 46 may be used to receive inputs, such as resetting welding data, [0043]; 32 may by any device which provides a signal in response to the input of the operator 18, [0022]; and a user interface 50 of the welding helmet assembly 20 may include the inputs 32 and 34, [0044]).  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Albrech with Becker’s teaching of said interface device comprising: a user interface circuitry configured to receive and process user input; and during said welding operations: communicate with said weld monitoring 
Regarding Claims 12-16, 20 and 24-27, Albrech in view of Becker teach the invention as claimed and as discussed above, and Albrech further teaches Claim 12 said processing circuits (control circuitry/processor 88, [0026]) determines to which of said welding equipment and said weld monitoring equipment said user input is directed (signal conditioning, or manipulation…through the control circuitry 30, Fig 3, [0021]; inputs 32 include knobs… buttons , keys, [0022], taught by Backer); and said communication circuitry (communications circuitry 96, Fig 4, [0027]) communicates to said determined one of said welding equipment and said weld monitoring equipment (Fig 4), over a respective one of said first wireless connection (a power supply 66 and wire feeder 68, Fig 4, [0021]; through the cloud 18 and a data relay component 98, Figs 1 and 4, [0013, 0026, 0027]) and said second wireless connection, one or more messages corresponding to said user input (inputs 32 include knobs… buttons , keys, [0022]; through the transmitter 46, Fig 3, [0043], taught by Backer); Claim 13 wherein said processing circuitry (control circuitry/processor 88, [0026]) generates said one or Claim 14 comprising a user interface device (manual adjustment inputs 32, Fig. 3, [0022], taught by Backer) that receives said user input based on interactions by said user (inputs 32 may include knobs…buttons, keys, [0022], taught by Backer); Claim 15 wherein said user interface device comprises one or more physical or virtual elements for providing particular input by physical action applied by said user to the elements (manual inputs 32 may include knobs, sensors, buttons, Fig3, [0022], taught by Backer); Claim 16 wherein said user interface device comprises at least one multi-function input element (inputs 32 may include knobs…buttons, keys, [0022], taught by Backer) configured for adaptively obtaining different user input (32 may enable the operator 18 to manually adjust helmet 20 settings- arc-on time settings, [0022], taught by Backer) based on whether a message is being sent to said welding equipment or said weld monitoring equipment (used to input information directly, such as weld processes…workpiece identification, Fig 4, [0028]); Claim 20 comprising one or more mounting elements (any mounting element for the purpose of help wearing the helmet 104 by user, Fig 4) configured for mounting said interface device (welding mask or helmet 104, Fig 4, [0027]) such that to enable wearing said interface device by said user or attaching said interface device to said user's body or clothing articles worn by said Claim 24 wherein said interface device (welding mask or helmet 104, Fig 4, [0027]) is configured into one or more of a first mode of operation for interfacing with said welding related equipment (a first mode of operation with a power supply 66 and wire feeder 68, Fig 2, [0021]), and a second mode of operation for interfacing with said weld monitoring equipment (monitoring components- wired or wireless sensors and part reader 102, Fig 4, [0027]); Claim 25 wherein said interface device (welding mask or helmet 104, Fig 4, [0027]) is configured to communicate with any welding related equipment over said first wireless connection (welding equipment 66 and 68 through 64, 72, and the cloud 18, Figs 1-4, [0013, 0026, 0027]) when said interface device (welding mask or helmet 104, Fig 4, [0027]) is configured into said first mode of operation (a first mode of operation with the power supply 66 and wire feeder 68, Fig 2, [0021]); Claim 26 wherein said interface device (welding mask or helmet 104, Fig 4, [0027]) is configured to communicate with any monitoring equipment (monitoring components- sensors, part reader 102, Fig 4, [0027]) over said second wireless connection (monitoring components- sensors, part reader 102, Fig 4, [0027]; through the cloud 18 and a data relay component 98, Figs 1 and 4, [0013, 0026, 0027]) when said interface device is configured into mode of operation (Fig 4); Claim 27 wherein said interface device (welding mask or helmet 104, Fig 4, [0027]) is configured to, during said welding operation, control based on said user input (various inputs may be monitored by the control circuitry 30, [0044]; taught by Becker), via said second wireless connection, monitoring functions of said weld monitoring equipment (monitoring components- sensors, part reader 102, Fig 4, [0027]; through the cloud 18 and a data relay component 98, Figs 1 and 4, [0013, 0026, 0027]).
Response to Arguments
Applicant’s arguments with respect to Claims 1-7, 11-16 and 20-27 have been considered but are moot in view of the new ground(s) of rejection presented in this Office Action as stated above.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.
A. The applicant's argument on Remarks regarding Claims 1 and 11 respectively, namely “Albrech's teaching with respect to its "Applicant disagrees with the Office Action's reliance on Albrecht. Applicant notes again that the Office Action equates the recited "interface device" with Albrecht's helmet 104. Applicant further notes that claim 1 specifically states that it's the interface device that is configured to setup the two concurrent wireless connection. Albrecht, however, does not appear to teach or suggest that the helmet 104 communicates or otherwise connects to the part reader 102, which the Office Action equates with the weld monitoring equipment. In other words, even if one assumes, for the sake of argument, that Albrecht teaches or suggests use of concurrent wireless connections, Fig. 4 and the related paragraphs appear to disclose that these concurrent connections are between the welding equipment on one end, and each of the helmet (i.e., the interface device) and the part reader 104 (i.e., the monitoring equipment) separately on the other end. Thus, Albrecht's teaches appear to be deficient with respect to at least some of the features attributed in claim 1 to the interface device recited therein”.
The examiner’s response: Albrech et al. (US 2013/0075380 A1) satisfying all the structural limitations and fully discloses the recited limitations of Independent Claim  fully discloses the recited limitations of Independent Claim 11 as set forth in this office action shown above. Since the cited prior art teach all the structure limitation of the claims already, and when the structure recited in the reference is substantially identical to that of the claim, claimed properties or functions are presumed to be inherent (MPEP 2112.01); and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir.1997). “[A]pparatus claims cover what a device is, not what a device does.” Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (see MPEP 2114-I).  During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art. Because the applicant has the opportunity to amend claims during prosecution, giving a claim its broadest reasonable interpretation will reduce the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Yamamoto, 740 F.2d 1569, 1571 (Fed. Cir. 1984); In re Zletz, 893 F.2d 319, 321, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989)”.  “Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. The plain meaning of a term means the ordinary and customary meaning given to the term by those of ordinary skill in the art at the time of the invention” (MPEP 2173.01(I)).  Therefore, the examiner maintains the rejection.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicant is advised to refer to the Notice of References Cited for pertinent prior art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUANGYUE CHEN whose telephone number is (571)272-8224.  The examiner can normally be reached on M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KUANGYUE CHEN/
Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761